Citation Nr: 0912711	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left and right hip 
disability.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from April 1969 to April 
1973 and from September 1974 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In February 2009, the appellant had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A left and right hip bursitis is attributable to a service 
connected disease or injury.  


CONCLUSION OF LAW

A left and right hip bursitis is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claims.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

        Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  A claim 
for service connection generally requires competent evidence 
of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

					Analysis 

The appellant seeks service connection for a left and right 
hip disability.  The appellant has indicated that his 
disability is secondary to his service connected left knee 
disability.  After a careful review of the evidence of 
record, the Board finds that service connection is warranted.  

Service treatment records show no complaints, diagnoses or 
treatment for the left and/or right hip.  The lower 
extremities were reported normal at separation in March 1973 
and in examinations conducted in August 1974 and August 1977.  

Normal hip was shown in the December 1994 compensation and 
pension examination.  The appellant reported hip pain at his 
March 1996 RO hearing.  During the hearing, the appellant 
stated that he had pain in the general knee area and that it 
ran up to the hip.  He reported that it occurred everyday.  

Back pain radiating to right hip was noted in March 2003.  
Bilateral hip pain was noted in December 2004.  Examination 
showed right hip flexion was to 90 degrees with pain and left 
hip flexion was to 120 degrees nontender.  In October 2005, 
the appellant reported pain in his left knee but more 
problematic was the pain all over.  He reported pain in the 
low back radiating down both legs, pain in both hips, elbows 
and shoulders.  

A January 2005 examination noted increased hip pain with 
prolonged standing.  An assessment of chronic hip pain was 
noted in January 2006.  The appellant reported at that time 
that he was told that he had bursitis in the right hip.  He 
reported that he was injected in the right hip in April 2005.  
The appellant was treated in March 2006 for right hip 
bursitis and in April 2006 it was noted that the appellant 
continued to have right hip pain.  No associated hip 
complaints were noted in June 2006.  Low back pain radiating 
down to hips was noted in August 2006.  Also, in August 2006, 
the appellant reported that he felt that his left knee 
problems caused the hips and pelvic to misalign which caused 
a lot of pain.  

The appellant was afforded a VA compensation and pension 
examination in August 2006.  During this examination, 
bilateral hip condition, onset 1996 was noted.  Examination 
showed that the right hip had no acute osseous abnormality 
and the adjacent bones of the hemi pelvis were normal.  Joint 
space was also noted as normal.  Examination showed that the 
left hip had no acute osseous abnormality, and the hip joint 
and S1 joint were normal.  Adjacent bones of the pelvis were 
also noted as normal.  Unremarkable left and right hip was 
noted.  Bilateral hip greater trochanteric bursitis was 
diagnosed.  The examiner noted that she could not resolve the 
current bilateral hip condition issue without resorting to 
mere speculation.  The examiner noted that the appellant had 
a multitude of musculoskeletal complaints and conditions, and 
that the appellant is obese with a markedly elevated BMI.  
She noted that the hip condition is bilateral greater 
trocchneric bursitis and there is no evidence of arthritis.  
She noted that chronic bursitis is often an overuse syndrome 
but is not directly correlated to injury of the knee or back.  
She further noted that she could not state even with 50/50 
certainty a causality.  The examiner noted that the current 
bilateral hip condition was not permanently aggravated by the 
service connected lumbar stain or left knee TKA.  The 
examiner noted that the appellant did not have a baseline hip 
condition prior to the onset of either the low back or left 
knee condition, and therefore there is no aggravation of a 
pre-existing condition by the service connected conditions.  

Low back pain with radiation to both hips was noted in 
February 2007.  X-rays taken in April 2007 revealed 
unremarkable right hip without significant interval change.

In January 2008, Dr. B.K. issued a statement maintaining that 
the appellant has been his patient for the last year and that 
the appellant underwent a revision of the left knee 
arthroplasty in August 2007 and right total knee arthroplasty 
in October 2007.  He opined that it is quite likely that the 
appellant's low back pain and chronic bilateral hip pain are 
related to gait alteration as it pertained to the appellant's 
left knee pathology and then subsequently his right knee 
pathology.  For that reason, he opined that significant 
consideration needs to be given that these are secondary 
conditions to the appellant's service connected left knee 
injury.  

Hips still feel sore was reported in February 2008.  In 
December 2008, bilateral hip pain was diagnosed.  Negative 
hip x-rays were noted.  

At his February 2009 hearing, the appellant testified that he 
sustained injuries to his knees and back in service.  He also 
reported an accident in service that pinned down both legs 
and hips under a jeep.  The appellant has submitted articles 
discussing the correlation between trochaneric bursitis and 
low back pain, and articles discussing the knees and hips.  
The appellant's family and friends have also submitted 
numerous letters noting the appellant's hip pain and 
discomfort, and how it has influenced his daily life.  

Based on the evidentiary record, the Board finds that the 
appellant's left and right hip disability is secondarily 
related to his service connected left knee disability.  The 
Board notes that the appellant has submitted credible 
statements maintaining that his left knee disability has 
caused him hip pain.  In the August 2006 VA compensation and 
pension examination, he reported ongoing hip pain since his 
left TKR.  He has reported that his left knee problems caused 
his hips and pelvic to misalign which caused a lot of pain.  
Dr. B.K. issued a statement opining that it is quite likely 
that the appellant's low back pain and chronic bilateral hip 
pain are related to gait alteration as it pertained to the 
appellant's left knee pathology and then subsequently his 
right knee pathology.  For that reason, he opined that 
significant consideration needs to be given that these are 
secondary conditions to the appellant's service connected 
left knee injury.  

The Board acknowledges that bilateral hip greater 
trochanteric bursitis was diagnosed in the August 2006 VA 
examination and that the VA examiner noted that she could not 
resolve the current bilateral hip condition issue without 
resorting to mere speculation.  The examiner further noted 
that the appellant had a multitude of musculoskeletal 
complaints and conditions, and that the appellant is obese 
with a markedly elevated BMI.  She noted that chronic 
bursitis is often an overuse syndrome but is not directly 
correlated to injury of the knee or back.  She further noted 
that she could not state even with 50/50 certainty a 
causality.  In essence, the VA medical opinion borders upon a 
non-opinion.

In reaching this determination, the Board has considered the 
guidance established in 38 C.F.R. § 4.58.  Clearly, 
regulations contemplate the grant of service connection for 
pathology in distant locations when there is limb length 
discrepancy.

The Board finds that service connection is warranted.  In 
this regard, the Board notes that the VA examiner noted that 
she could not resolve the current bilateral hip condition 
issue without resorting to mere speculation.  However, Dr. 
B.K. issued a statement opining that it is quite likely that 
the appellant's low back pain and chronic bilateral hip pain 
are related to gait alteration as it pertained to the 
appellant's left knee pathology and then subsequently his 
right knee pathology.  The Board further notes that the 
appellant has stated that due to the stress of limping he 
sustained a left and right hip disability, and post service 
records show that the appellant has complained of hip pain 
dating back to 1996.  

We find it more likely than not that the left and right hip 
disability is related to the service connected left knee 
disability.  The Board has weighed and balanced the evidence 
of record.  The more probative evidence supports the claim.  
Accordingly, service connection is granted.  




ORDER

Service connection for a left and right hip bursitis is 
granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


